Citation Nr: 1443904	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1986, and October 1990 to April 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey. 

In June 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in Newark, New Jersey.  A transcript of the proceeding has been associated with the claims file.

This matter was remanded in June 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of service connection for PTSD so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran asserts that he has an acquired anxiety disorder, to include PTSD, as a result of service.  The Veteran claims that such conditions are due to his second period of active service in which he served in the Persian Gulf.  

Initially, the Board notes that the Veteran's claim has not been adjudicated under the new PTSD provisions per 38 C.F.R. § 3.304(f)(3) (2013) and 75 Fed. Reg. 39843-39852 (July 13, 2010), nor has the Veteran otherwise been notified of the new provisions.  

While acknowledging that the Veteran underwent a VA examination in April 2009 wherein the examiner concluded that he did not meet the diagnostic criteria for PTSD and a diagnosis of anxiety was rendered, such examination was conducted in contemplation of the "old" PTSD criteria.  

Moreover, additional medical evidence has been received which reflects diagnoses of PTSD.  For example, a May 2012 VA psychiatrist stated that the Veteran suffers from PTSD and adjustment disorder with depressed and anxious mood, and noted that he reported having exposure to trauma when he was in service i.e. handling dead bodies, seeing severely wounded and burnt people, and being near explosions.  A June 2012 private psychological examination reflects a diagnosis of PTSD with anxious features, and the examiner opined that the Veteran's exposure to traumatic events in the Persian Gulf and his symptoms expressed support the diagnosis.  

The Veteran should be afforded another VA examination to assess the etiology of his claimed acquired psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran regarding the new PTSD provisions per § 3.304(f)(3).  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran served in Operation Desert Shield/Storm area of responsibility from October 21, 1990 to March 7, 1991.  His MOS was medical material specialist.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD, to include anxiety, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to include anxiety, is a result of service or any incident therein.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Then, after the above development has been completed, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



